Title: From Thomas Jefferson to Lambert, 3 November 1787
From: Jefferson, Thomas
To: Lambert



Samedi. 3me. Novembre 1787.

Monsieur Jefferson est veritablement affligé d’avoir manqué hier de se rendre chez son excellence Monsieur le Comtrolleur general. Il reçut hier matin une lettre de Monsieur de la Fayette lui annonçant que Monsieur le Controleur general auroit la bonté de nous recevoir le lendemain à midi. Sans faire assez d’attention à la date, il croyoit que ce devoit etre le jour d’aujourdhui (Samedi) et il contoit d’avoir l’honneur de s’y rendre aujourdhui. Mais M. de la Fayette l’a fait revenir de son erreur. Il en fait mille excuses à Monsieur le Controleur general, et en est d’autant plus faché qu’il a manqué le moment de lui faire ses remerciments de toutes ses attentions aux affaires dont il a eté question, et de la bonté avec laquelle il s’est preté aux sacrifices de ses moments très precieux que ces discussions ont exigé, et dont il le prie d’agreer ici l’hommage de sa reconnoissance sincere, et de ses respects.
